FILED
                             NOT FOR PUBLICATION                            OCT 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARTIN MORENO-PINEDA,                             No. 09-73461

               Petitioner,                        Agency No. A098-915-077

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **
                               San Francisco, California

Before:        O’SCANNLAIN, TALLMAN and BEA, Circuit Judges.

       Petitioner Martin Moreno-Pineda, a native and citizen of Mexico, petitions

for review of a Board of Immigration Appeals order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

dismiss in part and deny in part the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the Board’s denial of Moreno-Pineda’s

motion to reopen for failure to establish prima facie eligibility for cancellation of

removal. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir. 2006)

(explaining that § 1252(a)(2)(B)(i) bars jurisdiction when question presented in

motion to reopen is essentially the same hardship ground originally decided). Our

conclusion that we lack jurisdiction to review this determination forecloses

Moreno-Pineda’s contentions that the Board denied him due process by failing to

explain adequately its reasons for denying the motion to reopen, and that this court

cannot conduct a meaningful review of the agency’s legal reasoning. See id. at

603-04.

      The Board did not abuse its discretion in denying Moreno-Pineda’s motion

to reconsider because the Board did not commit any errors of fact or law, including

when it determined the IJ’s decision reflected an awareness of the statutory and

discretionary standards and a familiarity with the record. 8 C.F.R. § 1003.2(b)(1);

see Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                     09-73461